Citation Nr: 1704310	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left foot disability, characterized as plantar fasciitis.

2.  Entitlement to a rating in excess of 30 percent for a right foot disability, characterized as plantar fasciitis.

3.  Entitlement to an initial compensable rating for hallux valgus of the left foot.

4.  Entitlement to an initial compensable rating for hallux valgus of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2004.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this claim in August 2014 for further development.  It now returns for appellate review.

The Board notes that, since its prior decision on this appeal, the RO has issued several decisions addressing the Veteran's disability claims.  In its most recent decision, the RO re-characterized the Veteran's foot disabilities as bilateral plantar fasciitis and bilateral hallux valgus.  The Board finds that it is more accurate to characterize the issues on appeal as those which it has listed above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Further, the RO increased the disability ratings for the Veteran's bilateral foot disabilities, characterized as plantar fasciitis, but did not provide an initial compensable rating for the Veteran's hallux valgus.  These increases did not constitute a full grant of the benefits sought, and the Veteran's claim for increased ratings with respect to these disabilities remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that the record reasonably raises the issue of entitlement to service connection for disabilities related to the Veteran's ankles, possibly as secondary to the Veteran's service-connected foot disabilities.  This issue was referred to the agency of original jurisdiction (AOJ) in a Board decision issued in August 2014, but the AOJ has yet to adjudicate this issue or to take the actions directed in the August 2014 Board decision.  The Board still lacks jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for initial compensable ratings for his bilateral foot disabilities in March 2009.  

Private treatment records dated April 2009 note that the Veteran suffered from early "ankle impingement syndrome with [possible] concomitant heel pain/fasciitis."  An x-ray of the Veteran's ankles revealed tibiotalar osteophytosis anteriorly in both ankles, as well as posterior calcaneal enthesophyte in both ankles.  

VA provided the Veteran with a VA examination to assess the severity of his bilateral foot disabilities in May 2009.  The examiner, who does not appear to have reviewed the Veteran's claims file prior to rendering an opinion, described the Veteran as suffering from "worsening foot pain which he feels in the bilateral heels[.]"  The examiner diagnosed the Veteran as suffering from bilateral hallux valgus, with motion in the metatarsophalangeal joints, no increased pain on repetitive motion, weakness, fatigability, or additional functional limitations.  The examiner also diagnosed the Veteran with mild pes planus (flat feet).

In September 2009, the RO denied that Veteran's claim for initial compensable ratings for his bilateral foot disabilities.  The Veteran filed a notice of disagreement with the RO's decision in March 2010. 

In July 2010, VA provided the Veteran with another examination to assess the severity of his foot disabilities.  The examiner, who does not appear to have reviewed the Veteran's claims file prior to rendering an opinion, noted that the Veteran's feet "demonstrated tenderness over the heel and plantar areas," and that there was "no [objective] evidence of painful motion, edema, instability, or weakness."  The examiner also noted that there "were no hammertoes, high arche[s], clawfoot, or other deformity," and that there "was no malalignment of the Achilles' tendon, forefoot or midfoot."  The July 2010 examiner's report also stated that the Veteran suffered from "very minimal degree of hallux valgus bilaterally."  

X-ray testing conducted as part of the July 2010 examination noted no acute osseous abnormalities, plantar calcaneal enthesopathy, or pes planus as to either foot.  An x-ray of the right foot did reveal mild osteoarthritis of the first metatarsophalangeal joint, anterior tibiotalar joint, and dorsal talonavicular joint.  Ultimately, the examiner diagnosed the Veteran with only plantar fasciitis and hallux valgus of the left and right foot.  

In an April 2011 statement of the case (SOC), the RO again denied the Veteran's claim for initial compensable ratings for his bilateral foot disabilities.  The Veteran filed an appeal to the Board (V9) in May 2011. 

The Board rendered a decision on the Veteran's perfected appeal in August 2014.  The Board remanded the Veteran's claims for further development to determine the extent and severity of the Veteran's service-connected foot disabilities, to determine the nature and severity of his ankle disorder, to determine whether an ankle disorder affected the Veteran's service-connected foot disabilities, and to clarify and reconcile the conflicting diagnoses related to the Veteran's foot disabilities.  The Board also referred the Veteran's ankle disorder for initial RO adjudication.

X-ray testing performed in August 2014 noted hallux valgus of the left foot, with mild osteoarthrosis of the left first interphalangeal joint and right first metatarsal-phalangeal joint.  This x-ray report also noted "[p]roliferation of the right anterior
tibial plateau, consistent with prior injury [fracture]," and bilateral Achilles tendon calcaneal enthesopathy.

In September 2014, the RO requested records relating to the Veteran's feet, but it does not appear that the RO initiated adjudication of the Veteran's ankle disorder.  That same month, the Veteran reported that his bilateral foot disabilities had worsened, and that he experienced all-day foot pain as a result of his disabilities.  

VA provided the Veteran an examination in December 2014.  The examiner noted bilateral plantar fasciitis, but did not discuss bilateral hallux valgus.  The examiner reported the Veteran's foot pain as moderate, noted that the Veteran's foot pain did not cause functional loss, and noted no degenerative or traumatic arthritis or other foot disability. 

VA issued a supplemental statement of the case (SSOC) in March 2015.  The RO granted the Veteran an initial compensable rating of ten percent disabling for his bilateral foot disabilities (combining his plantar fasciitis and hallux valgus), from August 2014.  

VA provided the Veteran with an examination in November 2015.  The examiner noted that the Veteran suffered from mild to moderate bilateral hallux valgus, bilateral plantar fasciitis, and degenerative or traumatic arthritis of both feet.  The examiner also found that the Veteran suffered from bilateral "pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time," and found that the Veteran's foot pain limited his ability to perform occupational task.  The examiner did not diagnose the Veteran with pes planus, or discuss calcaneal enthesopathy.  

In a decision issued by the RO, the Veteran was granted a rating of 30 percent disabling for bilateral plantar fasciitis, rated using the analogous criteria for flat feet, but was not assigned a compensable rating for his bilateral hallux valgus.  

Confusion remains as to the nature and severity of the Veteran's foot disabilities.  The examination provided since the Board's August 2014 remand did not clarify and reconcile the conflicting diagnoses related to the Veteran's foot disabilities.  Moreover, the RO has yet to provide the Veteran with an examination to determine the nature, cause, and severity of any ankle disability that the Veteran may suffer from, as instructed in the Board's August 2014 remand of this case.  An examination of the Veteran's ankles is required, in part, to determine the nature, extent, and severity of his service-connected foot disabilities.  In sum, it does not appear that the RO substantially complied with the remand directives stated in the Board's August 2014 decision.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board must remand the matter so that the August 2014 remand directives may be substantially completed.

Moreover, following the VA examinations described above, on July 5, 2016, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

The examinations on file do not appear to contain the required testing of the Veteran's joints as part of a determination of the severity of his hallux valgus and/or other foot disabilities (including possible osteoarthritis of the toes).  As such, the Board finds that the Veteran should be afforded a new VA examination that accurately evaluates the current severity of the Veteran's service-connected foot disabilities, including a discussion of the information required under the Court's holding in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate orthopedic VA examination to determine the nature, extent and current severity of his service-connected bilateral foot disabilities and reported bilateral ankle disability.  The examiner should discuss all diagnoses of the feet and ankles.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptoms and findings should be reported in detail.  The examiner should address the following:

(a)  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  Moreover, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's bilateral foot disabilities (including any disabilities related to his toes).  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  A complete rationale for all opinions must be provided.

(b)  The examiner is asked to clarify and/or reconcile the medical opinions of record with the diagnoses reported as part of this examination.  In particular, the examiner should discuss the Veteran's history of any diagnosed osteoarthrosis (arthritis), pes planus, plantar fasciitis, hallux valgus, ankle impingement syndrome, or other foot or ankle disorder relevant to this case, and whether the Veteran suffers (or has suffered) from these disorders during the period on appeal.   

(c)  The examiner should also discuss whether the diagnoses reported as part of this examination are related to the Veteran's current service-connected foot disabilities.  Moreover, the examiner should discuss whether any diagnosed ankle disorder is part of, or attributable to, the Veteran's current service-connected foot disabilities, or whether any diagnosed ankle disorder is a separate and unrelated disorder.  

(d)  The examiner is encouraged to discuss relevant medical records reviewed in the course of rendering any opinion, including the Veteran's April 2009 private treatment records discussing his ankle disorder and heel pain, prior VA examinations, and VA treatment records (including, for example, August 2014 records discussing osteoarthrosis of the Veteran's feet). 

2.  Thereafter, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response, and the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


